Case: 1:17-cr-00103-SJD Doc #: 67 Filed: 06/29/20 Page: 1 of 6 PAGEID #: 378

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Case No. 1:17-cr-103
Plaintiff,
Judge Susan J. Dlott
Vv.
: ORDER DENYING DEFENDANT’S
CRAIG WILLIAMS, : MOTION TO RECONSIDER
Defendant.

This matter is before the Court on Defendant’s Motion for Reconsideration (Docs. 65,
66).' Defendant Craig Williams asks this Court to reconsider its prior Order (Doc. 64) Denying
Emergency Motion to Reduce Sentence/Modify Judgment to Allow Remainder of Sentence to be
Served on Home Confinement Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For the reasons set
forth below, Defendant’s Motion for Reconsideration will be DENIED.

As the Court explained previously, Defendant Craig Williams pled guilty, on February
14, 2018, to one count of distribution and attempted distribution of carfentanil and one count of
possession with intent to distribute heroin, both in violation of 21 U.S.C.§ 841(a)(1). (Doc. 29.)
From the statement of facts to which Williams admitted, law enforcement officers purchased 28
grams of carfentanil from Williams and recovered “well over” 100 grams of heroin and
carfentanil—along with drug processing and packaging materials and at least one firearm—from
his residence. (/d. at PageID 60.)

As part of the plea agreement, the parties stipulated that an appropriate sentence included

incarceration of at least 60 but no more than 135 months. (/d. at PageID 56.) Because Williams’

 

! With the Court’s permission, Defendant filed one version of his motion under séal (Doc. 66) and an identical
version publicly but with confidential medical information redacted (Doc. 65).
Case: 1:17-cr-00103-SJD Doc #: 67 Filed: 06/29/20 Page: 2 of 6 PAGEID #: 379

Pp

wife was gravely ill with breast cancer and because Williams needed to arrange care for his
young children, the Court ordered him released on bond pending sentencing and then allowed
him to self-report once sentence had been imposed. (Docs. 38, 52.) He satisfied all bond
conditions and self-reported for incarceration as scheduled.

Williams—citing his personal growth while on bond and desire to legitimately support
and care for his family—requested incarceration for no more than 60 months. (Doc. 41.) The
United States requested a term of imprisonment of 135 months, followed by at least six years of
supervised release. (Doc. 49.) On August 6, 2019, the Court sentenced Williams to
incarceration for 72 months, followed by eight years of supervised release with a mandatory
employment readiness program. (Doc. 52.)

On May 28, 2020, Williams moved for reduction of sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)(i), commonly called “compassionate release.” His wife succumbed to cancer on
November 27, 2019, leaving no adult family members. (Boyd Aff. Dated June 24, 2020, Doc.
66-1 at PageID 328.) Williams’ mother has been caring for his four young children,” but she was
recently hospitalized with a serious illness. His grandmother, who is in her 70’s, stepped in to
care for the children, but she became ill. His mother no longer requires hospitalization, but she
suffers from chronic health issues and certain every day activities remain difficult for her.

Pursuant to section 3582(c)(1)(A)(i):

The court may not modify a term of imprisonment once it has been
imposed except that--

(1) in any case--

(A) the court, upon motion of the Director of the Bureau of Prisons,

or upon motion of the defendant after the defendant has fully
exhausted all administrative rights to appeal a failure of the Bureau

 

2 Two of the children are Williams’ biological children, and two of them are Williams’ deceased wife’s children
from prior relationships. (Doc. 66-1 at PageID 328.) Two of the four children are in unofficial shared custody
arrangements. One child is primarily in Williams’ mother’s care, and the other spends approximately forty percent
of her time in Williams’ mother’s care. (Doc. 63 at PageID 304.)

2
Case: 1:17-cr-00103-SJD Doc #: 67 Filed: 06/29/20 Page: 3 of 6 PAGEID #: 380

of Prisons to bring a motion on the defendant's behalf or the lapse of
30 days from the receipt of such a request by the warden of the
defendant's facility, whichever is earlier, may reduce the term of
imprisonment (and may impose a term of probation or supervised
release with or without conditions that does not exceed the unserved
portion of the original term of imprisonment), after considering the
factors set forth in section 3553(a) to the extent that they are
applicable, if it finds that--
(i) extraordinary and compelling reasons warrant such a reduction . .
. and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.
Thus, a defendant seeking a reduction in sentence must both exhaust his administrative remedies
and demonstrate “extraordinary and compelling reasons” in support of his early release.

Federal courts disagree on whether the exhaustion requirement can be waived in
emergency circumstances. The United States Court of Appeals for the Sixth Circuit recently
clarified that the compassionate release exhaustion requirement is not jurisdictional but
constitutes a mandatory claim-processing rule. United States v. Alam, __ F.3d _, 2020 WL
2845694 (6th Cir. June 2, 2020). Thus, any compassionate release motion filed less than 30 days
after the warden receives the compassionate release request must be denied without prejudice.
Id. at __, 2020 WL 2845694 at *5.

In the case at bar, Williams offered evidence that prison officials received his
compassionate release request on April 8, 2020. (Doc. 60-1 at PageID 255.) He filed his
original compassionate release motion on May 28, 2020, more than 30 days later. Therefore, the
Court can properly address the merits of his motion.

As the Court previously explained, a court may grant compassionate release only if “after
considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that “extraordinary and compelling reasons warrant such a reduction” and the reduction is

consistent with the applicable Sentencing Commission policy statements. 18 U.S.C. §
Case: 1:17-cr-00103-SJD Doc #: 67 Filed: 06/29/20 Page: 4 of 6 PAGEID #: 381

3582(c)(1)(A)(). Section 3553(a) factors include, among others: (1) the nature and

circumstances of the offense and the history and characteristics of the defendant; (2) the need for

the sentence imposed to reflect the seriousness of the offense; (3) the need to protect the public

from further crimes of the defendant; and (4) the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.

In its prior Order Denying Defendant’s Motion to Reduce Sentence (Doc. 64), the Court

specifically identified six reasons Williams’ compassionate release request must be denied:

1)

2)

3)

4)

Williams has a significant criminal history including a prior conviction for
trafficking cocaine.

Williams engaged in extremely serious criminal conduct. Using multiple
locations for his operation, he possessed nearly two kilograms of heroin and
carfentanil as well as more than one loaded, operable firearm. Perhaps most
importantly for this motion, Williams brought one of his minor children with him
to a drug deal.

By his own admission, Williams has been involved in drug trafficking as a means
of financial support since his teenage years. (Doc. 41 at PageID 92.) If released,
he will have at least four children* to support. Despite laudable intentions,
Williams appears ill-equipped to avoid a return to criminal activity during times
of financial distress.

The sentence imposed was extremely lenient compared to similarly serious
crimes. Williams’ Sentencing Guideline imprisonment range would have been

168 to 210 months, absent the stipulated sentence in his plea agreement. Even

 

3 He has three additional children from a prior relationship who do not live with Williams’ mother.

4
Case: 1:17-cr-00103-SJD Doc #: 67 Filed: 06/29/20 Page: 5 of 6 PAGEID #: 382

with the stipulation, the United States requested 135 months. Probation
recommended 97 months. The Court sentenced him—with knowledge that his
wife was gravely ill and he has several minor children—to 72 months.

5) Williams has served only 21 months of his 72-month sentence. One of the
charges to which he pled guilty carries a statutory mandatory minimum of 60
months imprisonment.

6) Williams did not submit documentation establishing his mother’s medical
condition or the fact that his mother and grandmother are the only people
available to care for the children.

In the Motion for Reconsideration currently before the Court, Williams addresses only
the sixth reason given for denying his original motion, and he attaches documentation
establishing the facts alleged as to his mother and grandmother. He makes no mention of the
first five reasons the Court provided in denying his motion.

The Court remains extremely sympathetic to Williams’ mother, grandmother, and
children. They are, undoubtedly, in very difficult positions. Unfortunately, this result is not
“extraordinary” or even uncommon. Incarcerated people commonly leave innocent partners,
parents, and children to fend for themselves as a result of criminal conduct.

Williams engaged in very serious criminal conduct, endangering many lives in the
process. According to the United States, Williams possessed enough carfentanil to kill more
than half the population of Cincinnati. (Doc. 62 at PageID 291.) Nonetheless, with knowledge
of his difficult family situation, the Court imposed a relatively lenient sentence of 72 months
imprisonment. He has served very little of even that lenient sentence. Mindful of the need to

avoid further unwarranted sentence disparities among defendants with similar records who have
Case: 1:17-cr-00103-SJD Doc #: 67 Filed: 06/29/20 Page: 6 of 6 PAGEID #: 383

been found guilty of similar conduct, the Court declines Williams’ invitation to reconsider its
earlier denial of his compassionate release request.

Accordingly, Defendant’s Motion for Reconsideration (Docs. 65, 66) is hereby DENIED.

Autau A. Tt

Judge Susan J. Dip
United States ee Court

IT IS SO ORDERED.
